Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1-5, 8-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parenteau (US Patent 7,750,913) in view of Berteig (US 2007/0018980)
Claim 1

Parenteau discloses a method comprising: 
accessing, by a shader construction system (Col. 10: ‘shader snippet assembly framework 120’) and based on a shader construction request (e.g. request to render: “Thus, as illustrated by blocks 1300 and 1320, a graphics application configured to utilize shader programs generated by snippet assembly framework 120 maybe launched and may determine a particular shader program to execute”), a plurality of instructions associated with a shader component indicated in the shader construction request, the plurality of instructions including a first instruction that relates to a selected platform indicated in the shader construction request and a second instruction that relates to a non-selected platform and that is (Col. 10: “snippet assembly framework 120 may be configured to generate (automatically) the specific code necessary to implement a shader snippet in one or more of the platform APIs. For example, snippet assembly framework 120 may have various sets of source code in the various platform APIs that may be used to generate the source code for individual shader snippets based on the specific operation identified by the programmer for that snippet.”); 
assembling, by the shader construction system and based on the plurality of instructions, a shader configured for use with the selected platform to perform a shader function implemented by the shader component (Fig. 13: “If the appropriate version of the shader program is available in the cache, snippet execute framework 125 may load the shader program from the cache and execute on the GPU hardware, as indicated by block 1370. If however, the appropriate version of the shader program is not available in the cache, as indicated by the negative output from decision block 1330, snippet execution framework 125 may load the shader program, as indicated by block 1340. When loading a shader program, snippet execution framework 125 may locate the correct version of the shader program by using a look table or other indexing mechanism”); and 
providing, by the shader construction system, the assembled shader to a graphics rendering system configured to use the assembled shader to perform the shader function as part of rendering an image (Fig. 13: “the shader program is compiled, snippet execution framework 125 may then proceed to execute the program, as indicated by block 1370”; “In some embodiments, executing the shader program may involve properly binding and parameterizing the shader program for execution on the GPU”)
Paranteau does not explicitly disclose that the alternate instructions are incompatible with the selected platform.  However, Berteig discloses in the same field of endeavor that ‘When possible, the compiler will specifically indicate which part of the shader caused it to be incompatible with graphics hardware. For example, if the shader called a ray tracing function the compiler may indicate that the presence of the ray tracing call forced the shader to be software compatible only. Alternatively the user may specify a switch that forces the compiler to produce a hardware shader. Calls to APIs that aren't supported by hardware will be removed from the shader automatically.” (Berteig, ¶ 615).  As disclosed by Parenteau, optimization based on platform capability is considered.  Therefore in the same field of endeavor, additional optimizations of removing incompatible commands would have been considered by one of ordinary skill in the art because alternate API calls would not be needed on a particular platform. 
Claim 2
The cited combination further discloses the selected platform is a particular graphics application programming interface (API) for which the shader is to be compatible; and the selected platform is indicated in the shader construction request by a platform indicator representative of the particular graphics API (Parenteau, Col. 10: ‘snippet assembly framework 120 may be configured to receive definitions of various shader snippets (including parameters to the snippets), definitions of shader programs that use various combinations of the shader snippets as well as a list of targeted platform APIs for shader programming languages to be supported’)
Claim 3
The cited combination further discloses the selected platform is at least one of a particular operating system or a particular development environment for which the shader is to be compatible (Parenteau, Col. 10: “For example, snippet assembly framework 120 in FIG. 4 may receive targeted platform API's 430 identifying one or more shader programming languages, models and/or platform API versions to be supported by the snippet”); and the selected platform is indicated in the shader construction request by a platform indicator representative of the particular operating system or the particular development environment (e.g. target platform API version).
Claim 4
The cited combination further discloses wherein the assembling of the shader includes: optimizing the plurality of instructions for the selected platform by removing, from the plurality of instructions, the second instruction that relates to the non-selected platform; and compiling the optimized plurality of instructions for the selected platform (“For example, various options and/or optimizations regarding specific GPU capabilities may be applied before compiling the shader program.  For instance, in one embodiment, the source code for the shader program may be modified, such as to optimize performance on a particular GPU. In other embodiments, the timing of execution for different portions of the shader program may be optimized. For example, the timing of data conversions between data types may be delayed (or advanced) in order to take advantage of (or to compensate for) GPU specific capabilities and/or liabilities. Additionally, different compiler options and/or pre-processing commands may be used when compiling the shader program for execution on different GPUs or based on other system considerations, according to some embodiments”)
Claim 5
The cited combination further discloses further comprising accessing one or more additional pluralities of instructions associated with one or more additional shader components indicated in the shader construction request (Col. 10: “framework 120 may have various sets of source code in the various platform APIs that may be used to generate the source code”); wherein: 
the shader component and the one or more additional shader components are included in a set of selected shader components selected from a library of available shader components accessible to the shader construction system (Col. 10: “a snippet store 450 containing the snippets and including parameters for performing the shader operations of the snippets”), and the assembling of the shader is further based on the one or more additional pluralities of instructions such that the assembled shader is configured for use with the selected platform to further perform one or more additional shader functions implemented by the one or more additional shader components (Col. 10: “snippet assembly framework 120 may be configured to generate (automatically) the specific code necessary to implement a shader snippet in one or more of the platform APIs. For example, snippet assembly framework 120 may have various sets of source code in the various platform APIs that may be used to generate the source code for individual shader snippets based on the specific operation identified by the programmer for that snippet.”)
Claim 8
The cited combination further discloses the shader construction request indicates the set of selected shader components by providing, during a runtime period in which the graphics rendering system renders the image using the assembled shader, a particular shader signature that corresponds to the assembled shader and that represents the set of selected shader components; and the assembling of the shader is performed using the particular shader signature during the runtime period and in response to the shader construction request (Fig. 13; Assembly 1330 based; “may load the shader program from the cache and execute on the GPU hardware, as indicated by block 1370. If however, the appropriate version of the shader program is not available in the cache, as indicated by the negative output from decision block 1330, snippet execution framework 125 may load the shader program, as indicated by block 1340. When loading a shader program, snippet execution framework 125 may locate the correct version of the shader program by using a look table or other indexing mechanism. After loading the particular version of the shader program, snippet execution framework 125 may determine whether the shader program is compiled or not, as indicated by decision block 1350. In some embodiments, snippet execution framework 125 may be able to determine from the naming or identification of the shader program whether or not it is compiled. In other embodiments, a separate lookup table or other metadata about the shader program may indicate whether or not it is compiled. If, as indicated by the positive output of decision block 1350, the shader program is compiled, snippet execution framework 125 may then proceed to execute the program, as indicated by block 1370. If, however, the shader program is not compiled, as indicated by the negative output of decision block 1350, snippet execution framework 125 may be configured to compile the shader program, as indicated by block 1360, possibly after applying one or more specializations or optimizations, as indicated by block 1355.”)
Claim 9

The cited combination further discloses the shader construction request indicates an antecedent shader that implements the shader component and does not implement an additional shader component available in a library of shader components accessible to the shader construction system (e.g. non-cached, non-compiled components); the method further comprises accessing an additional plurality of instructions associated with the additional shader component; and the assembling of the shader is performed by reassembling the antecedent shader so as to continue implementing the shader component and to add, based on the additional plurality of instructions, an implementation of the additional shader component (“Snippet execution framework 125 may then determine whether or not that version of the shader program was used previously and therefore in the current cache of shader programs, as indicated by decision block 1330. If the appropriate version of the shader program is available in the cache, snippet execute framework 125 may load the shader program from the cache and execute on the GPU hardware, as indicated by block 1370. If however, the appropriate version of the shader program is not available in the cache, as indicated by the negative output from decision block 1330, snippet execution framework 125 may load the shader program, as indicated by block 1340. When loading a shader program, snippet execution framework 125 may locate the correct version of the shader program by using a look table or other indexing mechanism”)
Claim 10
The cited combination further discloses the first instruction includes metadata indicative of a shader segment for which the first instruction is to be used within the assembled shader; and the assembling of the shader is performed based on the metadata by arranging the first instruction to be included in the shader segment indicated by the metadata (Parenteau Fig. 8; linkage between sub-snippets; assembled into axial shader 800; further assembled as disclosed in Fig. 4)
Claim 11
Parenteau does not explicitly disclose, but Berteig make obvious wherein the shader component comprises a user-defined shader component selected from a user-defined shader component library that is developed independently of additional shader components included in a default library of available shader components (¶ 183: “The MetaSL shading language unites the many shading languages available today and is extensible to support new languages and platforms as they appear in the future. This allows MetaSL to provide insulation from platform dependencies.”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider additional libraries.  The motivation would have been to include additional user defined components, the intended purpose of both Berteig and Parenteau to extend graphics functionality.  
Claim 12
The same teachings and rationales in claim 1 are applicable to claim 12.
Claim 13
The cited combination further discloses the selected platform is at least one of a particular graphics application programming interface (API), a particular operating system, or a particular development environment for which the shader is to be compatible (“For example, various options and/or optimizations regarding specific GPU capabilities may be applied before compiling the shader program.  For instance, in one embodiment, the source code for the shader program may be modified, such as to optimize performance on a particular GPU. In other embodiments, the timing of execution for different portions of the shader program may be optimized. For example, the timing of data conversions between data types may be delayed (or advanced) in order to take advantage of (or to compensate for) GPU specific capabilities and/or liabilities. Additionally, different compiler options and/or pre-processing commands may be used when compiling the shader program for execution on different GPUs or based on other system considerations, according to some embodiments”; See also Berteig reference in claim1 for the same reasons of removal of incompatible code); and the selected platform is indicated in the shader construction request by a platform indicator representative of the particular graphics API, the particular operating system, or the particular development environment (Parenteau, Col. 10: “For example, snippet assembly framework 120 in FIG. 4 may receive targeted platform API’s 430 identifying one or more shader programming languages, models and/or platform API versions to be supported by the snippet”)
Claim 14
The came teachings and rationales in claim 4 are applicable to claim 14.
Claim 15
The came teachings and rationales in claim 5 are applicable to claim 15.
Claim 17
The came teachings and rationales in claim 8 are applicable to claim 17.


Claim 18
The came teachings and rationales in claim 9 are applicable to claim 18.
Claim 19
The came teachings and rationales in claim 10 are applicable to claim 19.
Claim 20
The same teachings and rationales in claim 1 are applicable to claim 20.

Claim(s) 6-7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parenteau (US Patent 7,750,913) in view of Berteig (US 2007/0018980) and Horowitz (US Patent 8,743,116)
Claim 6
Parenteau does not disclose, but Horowitz makes obvious the shader construction request indicates the set of selected shader components by directing, prior to a runtime period during which the graphics rendering system is to render the image using the assembled shader, the shader construction system to process a file that includes a shader signature corresponding to the assembled shader and representing the set of selected shader components; and the assembling of the shader is performed as part of processing, by the shader construction system in response to the shader construction request and prior to the runtime period, the file that includes the shader signature corresponding to the assembled shader (Horowitz, Col. 3-4: “a shader node is represented by a single XML file that encapsulates the declaration of the node name 32, type signature 34, and node contents 36..../n an exemplary shader network, there are three types of shader nodes: a code node, a datum node, anda macro node...Providing at least one shader node also can comprise constructing a graph of connected shader nodes, i.e., a shader network. The graph can be constructed by an author and/or artist. At least one shader network instance is loaded at step 74. As described above, in an exemplary embodiment, a shader network runtime loads shader network instances. The loaded shader network instance(s) is executed at step 76. The desired (also referred to as a target) shading effect, or effects, is rendered at step 78. ”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to reference a file prior to runtime to assemble the shader fragments.  As disclosed by Parenteau shaders may be compiled before or after runtime, may include separate files, and may be referenced in a similar list to Horowitz.  Therefore use of an XML file, a common form of structuring data, would be a compatible technique and is used in the same field of endeavor. 
Claim 7
Parenteau in view of Horowitz discloses the shader signature is implemented as a textual string that includes a plurality of textual shader component identifiers that are separated by a first type of delimiter character (e.g. Parenteau, Fig. 8; sub-snippet: axial; variables : variable); and 
each textual shader component identifier in the plurality of textual shader component identifiers includes a first text token representative of a shader component type and a second text token representative of a shader component parameter, the first and second text tokens separated by a second type of delimiter character (See Fig. 8 depicting object : parameter)

    PNG
    media_image1.png
    862
    569
    media_image1.png
    Greyscale

Claim 16
The came teachings and rationales in claim 6 are applicable to claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611